         5:19-cv-02636-RMG        Date Filed 09/21/20      Entry Number 38       Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION


George Wayne Reid,                        )                   Civil Action No. 5:19-2636-RMG
                                          )
             Petitioner,                  )
                                          )
      v.                                  )
                                          )                   ORDER AND OPINION
Warden, Federal Corr. Inst. Estill,       )
                                          )
             Respondent.                  )
__________________________________________)


          Before the Court is the Report and Recommendation (“R & R”) of the Magistrate Judge

(Dkt. No. 34) recommending the Court grant Respondent’s Motion to Dismiss, or in the

alternative, Motion for Summary Judgment (Dkt. No. 27). For the reasons set forth below, the

Court adopts the R & R as the order of the Court and grants Respondent’s Motion for Summary

Judgment.

    I.       Background

          Petitioner George Wayne Reid, proceeding pro se, filed this petition seeking a writ of

habeas corpus pursuant to 28 U.S.C. § 2241. Petitioner is a federal prisoner at Baltimore RRM,

Washington, Maryland.1

          On July 18, 2019, a disciplinary hearing officer (“DHO”) at FCI held a hearing relating to

an incident report citing Petitioner for violating Inmate Discipline Code sections 199, 112, 113,

and 115 (Conduct which disrupts and interferes with the security or orderly running of a BOP

facility; use of narcotics, marijuana, drugs, alcohol; possession of narcotics paraphernalia;



1
  At the time his petition was filed, Petitioner was incarcerated at the Federal Correctional
Institution (“FCI”) in Estill, South Carolina.
      5:19-cv-02636-RMG             Date Filed 09/21/20   Entry Number 38        Page 2 of 6




destroying of any item during a search). The DHO found Petitioner guilty of possession of drug

paraphernalia and sanctioned Petitioner, inter alia, to 41 days disallowance of good conduct time.

Petitioner timely appealed and exhausted appropriate administrative remedies.

          Here, Petitioner asks that his incident report be expunged, and his good time restored.

Petitioner alleges his due process rights were violated because (a) the DHO was not an impartial

decision maker, (b) there was insufficient evidence to support a finding of guilty, and (c) the

institution issued an untimely incident report. (Dkt. No. Nos. 1 at 8–11; 1-1 at 2).

          On April 23, 2020, Respondent filed a Motion to Dismiss or in the Alternative, Motion for

Summary Judgment. (Dkt. No. 27). Pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir.

1975), the Court advised Petitioner of the summary judgment and dismissal procedures and the

possible consequences if he failed to respond adequately to Respondent’s motion. (Dkt. No. 28).

Petitioner filed a timely response on May 26, 2020. (Dkt. No. 32).

          On August 19, 2020, the Magistrate Judge issued an R & R recommending Respondent’s

motion be granted.2 On August 19, 2020, a copy of the R & R was mailed to Petitioner at his last

known address but returned as undeliverable on September 1, 2020. (Dkt. Nos. 35 & 36).3 On

September 2, 2020, a copy of the R & R was sent to Petitioner at Baltimore RRM, Washington,

Maryland. Petitioner’s objections, to the extent he had any, were due on or before September 16,

2020. To date, Petitioner has not filed objections to the R & R. Respondent’s motion is fully

briefed and ripe for disposition.

    II.      Legal Standard


2
  The Magistrate Judge correctly construed Respondent’s motion—which attached materials
extrinsic to Petitioner’s petition—as one for summary judgment.
3
  Though the Court had ordered Petitioner to keep the Court advised in writing if his address
changed, (Dkt. No. 8 at 2), Petitioner did not alert the Court to his being transferred from FCI to
FCI Lewisburg, Lewisburg, PA on or before April 24, 2020, (Dkt. No. 29), nor from FCI
Lewisburg to Baltimore RRM, on or before August 19, 2020, (Dkt. No. 35).


                                                  2
      5:19-cv-02636-RMG           Date Filed 09/21/20       Entry Number 38         Page 3 of 6




        a. Report and Recommendation

        The Magistrate Judge makes only a recommendation to this Court that has no presumptive

weight. The responsibility to make a final determination remains with the Court. See Mathews v.

Weber, 423 U.S. 261, 270-71 (1976). The Court may “accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636 (b)(1). This

Court must make a de novo determination of those portions of the R & R Plaintiff specifically

objects to. Fed. R. Civ. P. 72 (b)(2). Where Plaintiff fails to file any specific objections, “a district

court need not conduct a de novo review, but instead must only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.” Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005). (internal quotation omitted). “Moreover,

in the absence of specific objections to the R & R, the Court need not give any explanation for

adopting the recommendation.” Wilson v. S.C. Dept of Corr., No. 9:14-cv-4365-RMG, 2015 WL

1124701, at *1 (D.S.C. Mar. 12, 2015). Petitioner did not file objections and the R & R is reviewed

for clear error.

        b. Motion for Summary Judgment

        To prevail on a motion for summary judgment, the movant must demonstrate that there is

no genuine dispute of material fact and the movant is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a). The Court interprets all inferences and ambiguities against the movant and in

favor of the non-moving party. U.S. v. Diebold, Inc., 369 U.S. 654, 655 (1962). Where the moving

party has met its burden, the non-moving party must come forth with “specific facts showing that

there is a genuine issue for trial.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986) (citing Rule 56(e)); Lilly v. Crum, No. 2:19-CV-00189, 2020 WL 1879469,

at *4 (S.D.W. Va. Apr. 15, 2020) (noting that the “mere existence of a scintilla of evidence in



                                                   3
      5:19-cv-02636-RMG            Date Filed 09/21/20     Entry Number 38         Page 4 of 6




support of the plaintiff's position will be insufficient” to create a genuine dispute) (citing Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).

    III.      Discussion

           After review of the record and the R & R, the Court finds the Magistrate Judge accurately

set forth the facts and legal principles in this case and therefore adopts the R & R in whole as the

order of the Court.

           First, the Magistrate Judge correctly determined that the DHO had sufficient evidence

before her to find Petitioner was guilty of possession of drug paraphernalia. Superintendent, Mass.

Corr. Inst. v. Hill, 472 U.S. 445, 454–56 (1985) (noting DHO findings revoking a prisoner’s good

time credit must be supported only by “some evidence in the record”); Id. (noting the “some

evidence” standard is a lenient one, requiring no more than “a modicum of evidence,” and is met

if there is any evidence in the record that could support the decision). While Petitioner contends

otherwise, the Magistrate Judge correctly noted that the record before the DHO provided ample

evidence regarding Petitioner’s possession of drug paraphernalia. See, e.g., DHO Report, (Dkt.

No. 27-1 at 8, 10—15) (basing guilty finding on: (a) the reporting officer’s incident report noting

there was a smell of smoke in the cell and describing Petitioner sitting on the toilet, unresponsive

with red eyes and slurred speech; (b) photographic evidence of the homemade pipe in the sink; (c)

a staff memoranda noting the pipe was found in the sink which was in close proximity to

Petitioner’s head; and (d) Petitioner’s inmate record which showed Petitioner had been found in

possession of drugs or alcohol on two earlier occasions in similar circumstances).4




4
  Although Petitioner also argues that he did not timely receive an incident report, (Dkt. No.1-1 at
2), there is no due process requirement in Wolff that an incident report must be issued within any
specific timeline. Wolff v. McDonnell, 418 U.S. 539, 564–66 (1974). Even if Respondent failed
to follow the Bureau of Prisons’ policy, such a failure would not amount to a constitutional


                                                   4
      5:19-cv-02636-RMG         Date Filed 09/21/20      Entry Number 38        Page 5 of 6




         Second, the Magistrate Judge correctly determined that Petitioner was afforded an

impartial hearing. See (Dkt. No. 34 at 8-9). Petitioner alleges the presiding DHO was not a neutral

decisionmaker because she was purportedly the mother of nurse Alexis Chambers, who prepared

a memorandum in his case. The Magistrate Judge correctly observes, however, that the DHO

Report explaining Petitioner’s conviction nowhere relies on the memorandum allegedly drafted by

Chambers. DHO Report, (Id. at 8). Therefore, as the Magistrate Judge noted, Petitioner’s

conclusory allegations of constitutional error are not sufficient grounds for habeas relief. See

Nickerson v. Lee, 971 F.2d 1125, 1135 (4th Cir. 1992), abrogated on other grounds recognized

by, Yeatts v. Angelone, 166 F.3d 255, 261 n.4 (4th Cir. 1999); see R & R, (Dkt. No. 34 at 9) (“[T]he

record establishes that although the DHO reviewed the memorandum prepared by Chambers,

among other evidence, when evaluating the Petitioner’s guilt, it does not appear the DHO solely

relied on Chambers’ memorandum in making her decision. In fact, the evidence outlined to

support the DHO’s decision included the reporting officer’s report, the photograph of the smoking

device, the memoranda indicating the pipe was found in the sink by Petitioner’s head, and

Petitioner’s history of possession of drugs. Chambers’ memorandum was not mentioned.”)

(internal citation omitted).

   IV.      Conclusion

         For the foregoing reasons, the Court ADOPTS the R & R of the Magistrate Judge (Dkt.

No. 34) as the order of the Court and GRANTS Respondent’s motion for summary judgment (Dkt.

No. 27).




violation. See United States v. Caceres, 440 U.S. 741, 751–52 (1979) (finding that the violation of
agency regulations did not raise any constitutional questions).


                                                 5
     5:19-cv-02636-RMG       Date Filed 09/21/20   Entry Number 38     Page 6 of 6




       AND IT IS SO ORDERED.

                                                     s/ Richard Mark Gergel
                                                     United States District Court Judge


September 21, 2020
Charleston, South Carolina




                                           6
